 Case 2:19-cv-01717-RGK-AGR Document 106 Filed 11/20/19 Page 1 of 3 Page ID #:1046



1
2
3
4
5
6
7
8
9
10
11
12
13
14                        UNITED STATES DISTRICT COURT
15                      CENTRAL DISTRICT OF CALIFORNIA
16                                 WESTERN DIVISION
17
     ALEX MORGAN, et al.,                   )     Case No. 2:19-cv-01717-RGK-AGR
18                                          )
                     Plaintiffs,            )
19                                          )     ORDER
         v.                                 )     CORRECTING AND
20   UNITED STATES SOCCER                   )     REPLACING MINUTE ORDER
     FEDERATION, INC.,                      )     (DKT. NO. 96)
21                                          )
                     Defendant.             )
22                                          )
23
24
25
26
27
28
      ORDER CORRECTING & REPLACING MINUTE ORDER (DKT. NO. 96) - Case
                        No. 2:19-cv-01717-RGK-AGR
                                           1
 Case 2:19-cv-01717-RGK-AGR Document 106 Filed 11/20/19 Page 2 of 3 Page ID #:1047



1          The court conducted a telephonic status conference set by Order dated October 23,
2    2019 (Dkt. No. 91). The court and counsel reviewed Issue Nos. 2 and 6 of the October
3    23, 2019 Order. With respect to Issue No. 2, Defendant reported that it has completed
4    collection and resolved the technical problems described at the last hearing. With respect
5    to Issue No. 6, the court reviewed the briefs filed on October 28, 2019 pursuant to the
6    October 23, 2019 Order. The court further questioned counsel. For the reasons stated on
7    the record, the court ruled as follows:
8          Issue No. 2: Defendant shall complete production of the following documents,
9                        including ESI, in its possession, custody, or control by November
10                       8, 2019, so the parties may prepare for John Langel’s deposition
11                       on November 21, 2019: (1) proposals and correspondence
12                       exchanged between the United States Women’s National Team
13                       Players Association (WNTPA) and U.S. Soccer in connection
14                       with their negotiations for the 2013-2016 collective bargaining
15                       agreement between those parties; (2) notes taken by agents of
16                       either the WNTPA or U.S. Soccer reflecting what their respective
17                       negotiators said to each other in connection with those
18                       negotiations; and (3) the collective bargaining agreements
19                       between the WNTPA and U.S. Soccer negotiated by Mr. Langel.
20                       Defendant shall complete production of ESI for Mr. Berhalter, Mr.
21                       Cordeiro and Mr. Gulati by November 12, 2019 with the exception of
22                       their respective phones.
23                       Defendant shall complete production of non-ESI documents by
24                       November 12, 2019.1
25                       Defendant shall complete the remainder of its rolling production by
26                       November 22, 2019.
27
     1
28    Documents in this category consist of a chart as agreed by counsel, and employment
     benefits information described in Paragraph 3(e) of the October 23, 2019 Order.
       ORDER CORRECTING & REPLACING MINUTE ORDER (DKT. NO. 96) - Case
                                  No. 2:19-cv-01717-RGK-AGR
                                                 2
 Case 2:19-cv-01717-RGK-AGR Document 106 Filed 11/20/19 Page 3 of 3 Page ID #:1048



1           Issue No. 6: Plaintiffs shall produce documents sufficient to identify the
2                         compensation each received from (a) the National Women’s Soccer
3                         League (“NWSL”), whether or not paid by the United States Soccer
4                         Federation (“USSF”); and (b) any other professional soccer league or
5                         team during the period April 19, 2014 to the present (or another time
6                         period agreed by counsel).
7                         Plaintiffs shall produce (c) one copy of each sponsorship or marketing
8                         agreement entered into by the United States Women’s National Team
9                         Players Association (“WNTPA”) and/or REP Worldwide, including the
10                        agreement between WNTPA and REP Worldwide, to the extent within
11                        the possession, custody or control of any plaintiff; and (d) to the extent
12                        not already spelled out in the agreements produced under (c),
13                        documents sufficient to reflect the compensation each plaintiff receives
14                        pursuant to such agreements. Counsel shall confer within 7 days after
15                        entry of this order regarding the type of documentation to be produced
16                        under (d).
17                        Defendant’s motion to compel further documents under Issue No.
18                        6 is denied without prejudice.
19           In addition to Issue Nos. 2 and 6, the court reviewed hard copies of Plaintiffs’ text
20     message production to date from the seven individuals described in the October 4, 2019
21     Order. The court granted Plaintiffs’ request to complete production of the text messages by
22     November 22, 2019.
23           IT IS SO ORDERED.
24
25     DATED: November 20, 2019               ______________________________________
                                              Hon. Alicia G. Rosenberg,
26                                            United States Magistrate Judge
27
28
            ORDER CORRECTING & REPLACING MINUTE ORDER (DKT. NO. 96) - Case
                              No. 2:19-cv-01717-RGK-AGR
     60263543v.1                            3
